Citation Nr: 0111893	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  

4.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1980 and from June 1981 to December 1989.  

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1997 RO decision which determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for a right ankle 
disability and a right knee disability, and denied an 
increase in a 10 percent rating for a low back disability.  
The Board remanded the case to the RO in September 1999 for 
further action.  In an August 2000 decision, the RO granted 
an increased rating, from 10 percent to 20 percent, for the 
veteran's low back disability, and he continues his appeal 
for a higher rating.  

This case also comes to the Board from an October 2000 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a left knee disability.  





FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for a right ankle disability 
and a right knee disability; the veteran did not appeal the 
RO determination.  Evidence received since the March 1991 
determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  In a September 1997 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a left knee 
disability; the veteran did not appeal the RO determination.  
Evidence received since the September 1997 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's service-connected low back disability is 
manifested by no more than moderate limitation of motion, 
moderate intervertebral disc syndrome, and moderate 
lumbosacral strain.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for a right ankle 
disability and a right knee disability; and the March 1991 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left knee 
disability; and the September 1997 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1969 to July 
1980 and from June 1981 to December 1989.  Service medical 
records show that on a September 1968 physical examination 
for enlistment purposes, the veteran's spine and lower 
extremities were normal.  In February 1978, he reportedly 
fell in a hole and twisted his ankle.  The diagnosis was a 
sprain of the right ankle.  Annual physical examinations in 
October 1978 and April 1979 reveal his spine and lower 
extremities were normal.  In a May 1981 report of medical 
history, he reported having had no bone, joint, or other 
deformity.  In May 1982, he was seen with a complaint of 
right ankle pain while running.  He reported an old inversion 
injury but no recent trauma.  The assessment was history of 
prior inversion injury and recent exacerbation by running.  
In September 1983, he complained of a right knee injury from 
dancing.  The impression was knee sprain.  On an October 1984 
physical examination, his spine and lower extremities were 
normal.  On an October 1984 report of medical history, he 
reported having ankle problems in Turkey in 1978.  In April 
1985, he complained of lower back problems, and X-rays of the 
lumbosacral spine revealed Grade II spondylolisthesis with 
bilateral spondylolysis at L5-S1.  In May and June 1985, he 
was admitted for evaluation and treatment of his lower back 
problems.  In September 1986 and April 1987, he was seen with 
complaints of back problems, and the diagnosis was 
spondylolisthesis at L5-S1.  In July and August 1987, he 
complained of right ankle pain and a knot on the right ankle.  
The assessment was possible ganglion cyst.  On a November 
1988 physical examination, his spine and lower extremities 
were normal.  From January to May 1989, he was treated for 
back pain, sometimes with radicular symptoms.  A May 1989 CT 
scan of the lumbosacral spine revealed Grade II/IV 
spondylolisthesis of L5 on S1, without evidence of herniated 
nucleus pulposus.  In June 1989, he was diagnosed with 
lumbosacral strain.  On an October 1989 physical examination 
for retirement purposes, the veteran's spine and lower 
extremities were normal.  On an October 1989 report of 
medical history, the veteran reported having had right knee 
and right ankle problems (diagnosed as strain/sprains), a 
history of a cyst of the right ankle (the doctor stated it 
was probably ganglion, which resolved), and Grade II 
spondylolisthesis with radiculopathy.  The veteran retired 
from service in December 1989 based on completion of 20 years 
of active duty.

On a January 1990 application for compensation, the veteran 
claimed that he sprained his right ankle in Turkey in April 
1978 and had recurring problems in 1982 and 1987, that he 
injured his right knee in September 1983 and had recurring 
and continuing problems ever since, and that he had a profile 
for a back condition.  

On a February 1990 VA examination, the veteran reported 
retiring from the military with a permanent profile for a low 
back disability.  He also reported that he injured his right 
ankle in 1978 and his knee three times.  On examination, 
there was normal range of motion in all joints, including the 
back.  There were no gross deformities noted in the back.  
The veteran could touch his fingers to his toes fairly 
readily, and he could do a normal squat.  The diagnosis, in 
pertinent part, was history of spondylolisthesis of the 
lumbar spine.

In a March 1991 decision, the RO granted service connection 
and a 10 percent rating for a back disability, characterized 
as spondylolysis with spondylolisthesis at L5-S1, and denied 
claims for service connection for right ankle and right knee 
disabilities on the basis that these conditions were not 
shown to be chronic in service and that the service discharge 
and VA examinations showed them to be resolved.  In an April 
1991 letter, the RO notified the veteran of the decision and 
his appellate rights.  He did not appeal.  

An April 1992 paraspinal surface EMG report from Dr. Lee 
shows abnormal readings that indicated potential spasm and a 
neuromuscular imbalance between the right and left sides.  

Medical records from the Davis Chiropractor Clinic, dated 
from September 1993 to July 1994, show that the veteran 
received regular chiropractic treatment for lumbar (and 
cervical) pain.  The records show that he was treated weekly 
in the first few months (and then bimonthly) and that after 
the first couple of visits he mostly ambulated normally, had 
normal range of motion of the lumbosacral spine, had some 
hypermyotonicity (no actual spasm), and experienced a minimal 
level of pain.  

An October 1993 record from Pee Dee Orthopaedic Associates 
shows the veteran complained of back pain (he denied any 
radiation into his lower extremities).  X-rays of the lumbar 
spine revealed Grade II spondylolisthesis of L5-S1; 
otherwise, they were negative.  

Medical records from the veteran's family doctors (Dr. 
Skinner and Dr. Barrett) show that in July 1993 and May 1994 
the veteran complained of low back pain.  

Medical records from Pee Dee Orthopaedic Associates show that 
in August 1996 the veteran complained of right knee problems.  
(It was noted he was previously treated on the left knee with 
surgery and he had chondromalacia.)  The impression was 
chondromalacia of the patella, with a recommendation for a 
knee sleeve.  In October 1996, he complained of right ankle 
problems and reported that his problems had been ongoing 
since an injury in 1979.  The impression was chronic lateral 
ligament instability of the right ankle, and the doctor 
stated that "[a]t some point" the veteran received a 
significant lateral ligament injury and possibly a fracture.  

In a January 1997 statement, the veteran applied to reopen 
his claims for service connection for disabilities of the 
right ankle and right knee.  He also claimed service 
connection for a left knee disability and an increased rating 
for his service-connected low back disability.  With his 
statement, the veteran submitted duplicative service medical 
records.  

On an August 1997 VA examination of the spine, the veteran 
reported he worked for the postal service.  He stated that he 
had had no recent exacerbations or worsening of problems 
associated with his lower back but that he experienced flare-
ups two times a year or so (which he claimed had been ongoing 
since the mid- 1980s).  He stated he received weekly 
chiropractic treatment.  He denied any bowel or bladder 
dysfunction and any leg symptoms.  On examination, sensation 
was intact to light touch in all sensory dermatomes.  Motor 
strength testing was 5/5 in all myotomes.  Deep tendon 
reflexes were 2+ and symmetric at the knee and ankle.  Other 
testing showed a negative Lasegue's sign, negative Faber 
test, and a negative Thompson sign, bilaterally.  A Babinski 
test showed downgoing toes.  There was no evidence of clonus.  
A tripod test was negative.  The veteran walked with a normal 
heel-toe gait pattern.  He had essentially no evidence of 
subjective pain.  He had no tenderness to palpation over the 
bony or soft tissues about the spine.  Trendelenburg test was 
negative.  The impression was history of spondylolisthesis 
with intermittent occasional low back pain and a normal 
neurologic examination.  Subsequent X-rays of the lumbar 
spine revealed Grade II spondylolisthesis of L5 on S1, felt 
to be secondary to bilateral pars defect, and a slight 
progression of the degenerative change at this level without 
progression of the spondylolisthesis.  

In a September 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for disabilities of the right ankle and 
right knee, denied service connection for a left knee 
disability, and denied an increase in a 10 percent rating for 
a low back disability.  In a September 1997 letter, the RO 
notified the veteran of the decision and his appellate 
rights.  (He did not appeal the decision regarding a denial 
of service connection for a left knee disability.)  

In a September 1997 statement, the veteran requested a 
statement of the case in order that he may appeal the RO 
decision.  In a September 1997 letter, the RO requested the 
veteran to clarify the issues with which he disagreed.  In a 
statement received by the RO in October 1997, the veteran 
stated that he disagreed with the issues concerning the right 
ankle, right knee, and back.  

In his December 1997 substantive appeal, the veteran 
contended with regard to the issues on appeal that he 
underwent extensive regular treatment, to include that from a 
chiropractor, in order to keep his conditions bearable and 
that he required daily medication.  

In a June 1998 letter, Dr. Scott Ratamess of the Ratamess 
Chiropractor Clinic stated that he had been treating the 
veteran weekly for approximately two years.  He stated the 
treatment was palliative in nature to control exacerbations 
of pain that resulted from a permanent condition.  The doctor 
diagnosed, in pertinent part, lumbar osteoarthritis, 
spondylolisthesis in the lumbosacral spine, and lumbar disc 
displacement and degeneration.  The doctor stated that the 
veteran's Grade III spondylolisthesis contributed to a 
"whole person impairment" of 9 percent.  He also noted that 
the veteran should avoid lifting from the floor, staying in a 
bent position for longer than a few minutes, and sleeping on 
his stomach. 

At a June 1998 RO hearing before a hearing officer, the 
veteran testified that in regard to his low back he had been 
seeing chiropractors for many years and was currently 
receiving weekly treatment; that he took medication for daily 
pain and for muscle spasms; that he worked in the post office 
and was transferred from a job of mail processing because it 
involved constant movement and lifting of trays; that he was 
restricted from dancing and bowling, which he formerly 
enjoyed; that he never lifted heavy objects; and that he had 
pain that sometimes radiated to his buttocks and down his 
legs (mostly he said it was in the right hip and right leg).  
In regard to the right ankle and right knee, he stated that 
he initially injured his ankle in Turkey in 1978 while 
running and injured his knee in 1983 while dancing; that he 
was having problems with his ankle and knee at the time of 
his military separation in 1989; and that he still had 
problems with his ankle and knee, which were similar to those 
he experienced in service. 

At the hearing, additional medical records were received, to 
include treatment records from Pee Dee Orthopaedic 
Associates.  A January 1995 record shows the veteran 
complained of left knee problems and reported that he was 
treated several times in the service for a "bad sprain."  
The impression was probable torn medial meniscus and 
chondromalacia of the patella.  The doctor noted he thought 
the veteran had a torn meniscus for many years and 
recommended arthroscopy, which was performed in February 
1995.

In a September 1998 statement, the veteran claimed that the 
only way in which he was able to maintain adequate motion in 
his back was to receive weekly chiropractic care.  He stated 
he did not miss work at the post office during severe flare-
ups he experienced in his back two or three times a year 
because he said the postal service would use his non-
scheduled absence as "a means for discipline."  He stated 
that bending over required a very slow, methodical movement 
and that he had daily pain and loss of movement.  He 
requested a 20 percent rating for his low back disability.  
In regard to the right ankle issue, he claimed that service 
medical records and medical evidence soon after his military 
discharge demonstrated a chronic condition was incurred in 
service.  

In September 1999, the Board remanded the case to the RO for 
additional development, to include obtaining medical 
treatment records and affording the veteran another VA 
examination.  

Private medical records, dated in January 2000 and February 
2000, show treatment for the veteran's right knee.  An 
operative note indicates he underwent right knee surgery 
(arthroscopy and closed arthroplasty with partial medial 
meniscectomy and debridement of the medial femoral condyle) 
in February 2000, and following the surgery treatment 
notations indicate the knee was progressing well.   

On a March 2000 VA examination of the spine, the veteran 
reported that since 1990 he had been treated by a 
chiropractor and that in the past 10 years his condition had 
not changed a lot.  He stated he took medication for his 
daily low back pain.  He reported that three or four times a 
month he had one to three days in which he was unable to 
perform (to the degree he liked) all of the activities of 
daily living, such as having to get up slowly from a chair.  
He reported he could not do prolonged walking due to low back 
pain.  He stated that with flare-ups he sat in his tub with 
jets of water directed to his back.  He stated he did not 
miss a lot of work due to his low back pain.  On examination 
of the low back, there was no tenderness to palpation.  The 
examiner noted there was no listing of the spine or muscle 
spasm.  The range of motion of the lumbar spine was flexion 
from 0 degrees to 75 degrees (normal was said to be to 95 
degrees), extension from 0 degrees to 20 degrees (normal was 
said to be to 35 degrees), lateral flexion from 0 degrees to 
30 degrees bilaterally (normal was said to be to 40 degrees), 
and rotation from 0 degrees to 65 degrees on the right and 0 
degrees to 70 degrees on the left (which, according to the 
examiner, was normal).  The examiner said that that the 
examination showed slight limitation of motion of the low 
back; that the veteran could have excess fatigability; and 
that pain on flare-ups and repeated use could result in 
additional limitation of motion (estimated as additional loss 
of 5 to 10 degrees for the various directions of movement) so 
as to result in moderate limitation of motion.  Straight leg 
raising was negative bilaterally.  Deep tendon reflexes were 
2+ and symmetrical in both lower extremities.  Motor strength 
and tone were normal in both lower extremities.  Light touch 
was diminished in the entire right lower extremity, 
especially the lateral aspect of the lower leg.  The 
sacroiliac joints were nontender, and pelvic compression and 
a Patrick's test were negative bilaterally.  X-rays of the 
lumbosacral spine revealed Grade IV spondylolisthesis with 
bilateral pars defect, which was noted to be a progression 
since previous films in 1990.  The examiner noted there were 
mixed signs and symptoms as to whether there was any sciatic 
neuropathy.

An April 2000 VA electromyography (EMG) report indicates that 
the examination was incomplete due to the veteran's inability 
to tolerate the needle for the EMG.  A May 2000 VA magnetic 
resonance imaging (MRI) of the lumbar spine revealed a Grade 
II spondylolisthesis of L5 on S1 and slight retrololisthesis 
of L5 with respect to L4 (the canal did not appear to be 
significantly compromised by the L5 slippage); also revealed 
were pars defects and mild spondylitic change at L1-2 and L2-
3.  

In an August 2000 decision, the RO granted an increased 
rating, from 10 percent to 20 percent, for the veteran's 
service-connected low back disability.  

In a September 2000 letter to the RO, the veteran's 
representative stated the veteran was applying to reopen a 
claim for service connection for a left knee disability.  It 
was also noted that additional medical records pertaining to 
the right ankle and knee were attached (these included 
duplicative service medical records).  In support of the left 
knee claim, a medical record from Dr. Barrett, with notations 
dated in December 1994 and January 1995, was submitted.  This 
record shows treatment for chronic left knee pain (a December 
1994 notation reflects the veteran's report of having "some 
old damage when in military"). 

In an October 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disability.  

In November 2000, the RO received the veteran's notice of 
disagreement with the RO's decision regarding the left knee.  
In March 2001, the RO received the veteran's substantive 
appeal in regard to the left knee claim.  

II.  Analysis

A.  New and Material Evidence to Reopen Claims for Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, a March 1991 RO decision denied service 
connection for disabilities of the right ankle and right 
knee, and a September 1997 RO decision denied service 
connection for a left knee disability.  The veteran did not 
perfect an appeal with regard to these decisions, and they 
are considered final, with the exception that the claims may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

1.  Right Ankle and Right Knee

When the RO denied service connection for right ankle and 
right knee disabilities in March 1991, it considered service 
medical records and a VA examination report.  The service 
medical records showed that in February 1978 the veteran 
sprained his right ankle.  In May 1982, he was diagnosed with 
history of prior inversion injury and recent exacerbation by 
running.  In September 1983, he sprained his right knee.  In 
July and August 1987, he was diagnosed with possible ganglion 
cyst of the right ankle.  On a retirement physical 
examination in October 1989, his lower extremities were 
normal.  On a VA examination in February 1990, the veteran 
reported prior injuries to his right ankle and knee.  The 
examination results showed normal range of motion in all 
joints, and there was no diagnosis of either a right ankle 
disability or a right knee disability.  

Evidence received since the March 1991 RO decision includes 
duplicate copies of the veteran's service medical records.  
These records are not new evidence since they contain 
information which is duplicative of that previously 
considered.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).

Additional evidence received since the March 1991 RO decision 
includes private medical records.  Records from Pee Dee 
Orthopaedic Associates in August 1996 show the veteran 
complained of right knee problems, and the diagnosis was 
chondromalacia of the patella.  In October 1996, he 
complained of right ankle problems (which he reported had 
been ongoing since 1979), and the diagnosis was chronic 
lateral ligament instability of the right ankle (the doctor 
stated that at some point -- he did not clarify when -- the 
veteran had a significant ligament injury and possibly 
fracture).  Other private medical records in January and 
February 2000 show the veteran underwent right knee surgery.  
The additional medical evidence does not show that the 
veteran's right ankle and right knee conditions, which were 
noted in 1996, are linked to his active service which ended 
in 1989.  

The additional medical records received since the 1991 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence which 
showed that the veteran had sustained injuries to the right 
ankle and right knee in service, with the joints normal on 
his retirement examination.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra.  The additional medical records also are not 
material evidence because they do not show the veteran's 
current right ankle and right knee conditions are linked to 
his active service.  The medical evidence submitted since the 
1991 RO decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

The veteran has also submitted written statements and 
testified at a hearing to the effect that he injured his 
right ankle and right knee in service, had problems with 
those joints at the time of his military retirement, and had 
similar symptoms presently in those joints.  His additional 
statements are not new as they are merely cumulative of those 
previously considered by the RO when it denied the claim in 
1991.  38 C.F.R. § 3.156; Vargas-Gonzalez, supra.  Moreover, 
as a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His additional statements 
on such matters are not material evidence since they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the March 1991 RO decision which denied 
the veteran's claims for service connection for disabilities 
of the right ankle and right knee.  Thus, the claim has not 
been reopened, and the March 1991 RO decision remains final.

2.  Left Knee

When the RO denied service connection for left knee 
disability in September 1997, it considered service medical 
records and private medical records.  The service medical 
records do not show any complaint, diagnosis, or treatment of 
a left knee disability.  Records from Pee Dee Orthopaedic 
Associates in August 1996 refer to prior left knee surgery.  

Evidence submitted since the 1997 RO decision consists of 
private medical records.  A record from Dr. Barrett, with 
notations dated in December 1994 and January 1995, show 
treatment for chronic left knee pain (one notation reflects 
the veteran's report of having had "old damage" from his 
military service).  Records from Pee Dee Orthopaedic 
Associates dated in January 1995 show that the veteran 
complained of left knee problems and that he reported 
treatment for a bad sprain several times while in the 
service.  The diagnosis was probable torn medial meniscus and 
chondromalacia of the patella, and the doctor thought the 
veteran had a torn meniscus for many years.  Based on the 
doctor's recommendation, the veteran underwent arthroscopy on 
the knee in February 1995.  The additional evidence does not 
show that the veteran's left knee disability was incurred 
during active service.  

The additional medical records received since the 1997 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence which 
showed no evidence of a left knee disability until after 
active service.  38 C.F.R. § 3.156; Vargas-Gonzalez, supra.  
The additional medical records also are not material evidence 
because they do not show that the veteran has a current left 
knee disability which is linked to his active service.  The 
medical evidence submitted since the 1997 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the September 1997 RO decision which 
denied the veteran's claim for service connection for a left 
knee disability.  Thus, the claim has not been reopened, and 
the September 1997 RO decision remains final.

B.  Increased Rating for a Low Back Disability

The veteran claims that a rating in excess of 20 percent is 
warranted for his service-connected low back disability.  The 
claims file shows that through its discussions in the rating 
decisions, statement of the case, and supplemental statement 
of the case, the RO has notified him of the evidence needed 
to substantiate his claim.  Additionally, the RO has received 
private treatment records as requested by the veteran, 
afforded the veteran the opportunity for a personal hearing, 
and provided him with two complete VA examinations.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) 
and Code 5010 (traumatic arthritis).  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating, and 
severe limitation of motion of the lumbar spine warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Intervertebral disc syndrome is rated 20 percent when 
moderate with recurring attacks, and it is rated 40 percent 
when severe with recurring attacks and intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293.  

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forwared bending, and unilateral loss of 
lateral spine motion in the standing position.  It is rated 
40 percent when severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

A review of the medical evidence shows that in recent years 
the veteran has received regular treatment in a chiropractic 
clinic for lumbar pain.  Private X-rays of the lumbar spine 
in 1993 show Grade II spondylolisthesis of L5-S1.  He was 
examined by the VA in August 1997.  On that examination, he 
reported no recent exacerbations of the lower back except for 
flare-ups about two times a year.  Objective findings reflect 
sensation that was intact, motor strength that was 5/5, deep 
tendon reflexes that were 2+ and symmetric, negative tests 
(Lasegue's, Faber, Thompson, tripod, Trendelenburg), a heel-
toe gait pattern that was normal, and essentially no evidence 
of subjective pain.  The assessment was history of 
spondylolisthesis with intermittent occasional low back pain 
and a normal neurologic examination.  X-rays of the lumbar 
spine soon thereafter show Grade II spondylolisthesis of L5 
on S1, felt to be secondary to bilateral pars defect, and a 
slight progression of the degenerative change at this level 
without progression of the spondylolisthesis.  In June 1998, 
the veteran's chiropractor, Dr. Ratamess, diagnosed, in part, 
lumbar osteoarthritis and disc degeneration.  

On a more recent VA examination in March 2000, the veteran 
reported that his back condition had not changed a lot over 
the past 10 years.  Objective findings reflect essentially 
slight limitation of motion of the lumbar spine (although the 
examiner estimated there could be moderate limitation of 
motion due to pain on flare-ups and repeated use).  There was 
a negative straight leg raising test, 2+ and symmetrical deep 
tendon reflexes in both lower extremities, normal motor 
strength and tone, diminished sensation to light touch in the 
right lower extremity, and Grade IV spondylolisthesis with 
bilateral pars defect on X-rays (which was a noted 
progression since previous films).  The examiner noted mixed 
signs and symptoms as to any sciatic neuropathy.  There was 
an incomplete EMG in April 2000, due to the veteran's 
inability to tolerate the needle.  A May 2000 MRI of the 
lumbar spine shows Grade II spondylolisthesis of L5 on S1 and 
slight retrololisthesis of L5 with respect to L4 (the canal 
did not appear to be significantly compromised by the L5 
slippage); and pars defects and mild spondylitic change at 
L1-2 and L2-3.  

The recent private and VA medical evidence indicate few 
abnormal neurological findings referable to lumbosacral disc 
problems, and these mainly involve diminished sensation in 
the right lower extremity.  No more than moderate (20 
percent) intervertebral disc syndrome is shown.  Even when 
associated pain and limitation of motion are considered (see 
VAOPGCPREC 36-97), severe intervertebral disc syndrome, as 
required for a higher rating of 40 percent under Code 5293, 
is not shown.  The medical evidence shows the veteran's 
disability includes limitation of motion of the lumbar spine.  
Although objective findings show only slight limitation of 
motion, the last VA examiner estimated there would be 
moderate limitation of motion due to pain on use and flare-
ups.  Even when the effects of pain on use and during flare-
ups is considered, there is no no more than moderate 
limitation of motion of the lumbar spine, which supports the 
current 20 percent rating under Code 5292.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Severe limitation of motion of the lumbar spine, as required 
for a 40 percent rating under Code 5292, is not shown.  At 
the last examination, there was no low back muscle spasm or 
unilateral loss of lateral spine motion in the standing 
position, as required for a 20 percent rating under 5295 for 
lumbosacral strain; the veteran clearly does not have severe 
lumbosacral strain as required for a 40 percent rating under 
this code.

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's service-connected low back 
disability under any of the applicable codes of the VA's 
Schedule for Rating Disabilities.  As the preponderance of 
the evidence is against the veteran's claim for an increased 
rating, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen claims for service connection for a 
right ankle disability and a right knee disability is denied.  

The application to reopen a claim for service connection for 
a left knee disability is denied.  

An increased rating for a low back disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

